Citation Nr: 9902911	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-00 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veterans active military service extended from September 
1976 to August 1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for a right knee disorder.  

The case was previously before the Board in October 1997, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The service medical records reveal that the veteran 
injured his right knee in April 1988.   

3.  The February 1998 VA medical examination report contains 
a diagnosis of chondromalacia patella of the right knee.  


CONCLUSION OF LAW

Chondromalacia of the right knee was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a right knee injury or 
disorder during service; (2) whether he has a current right 
knee disability; and, if so, (3) whether the current 
disability is etiologically related to the right knee injury 
he incurred service.  The Board concludes that medical 
evidence is needed to lend plausible support for the second 
and third issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998). 

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski,1 Vet. App. 49, 55 (1990).  

The RO has obtained the veterans service medical records 
which appear to be complete.  The service medical records 
contain entrance and separation reports along with treatment 
records for the veterans entire period of active military 
service.  A May 1984 consultation report reveals that the 
veteran had an eight month history of his left knee swelling 
and giving out.  The diagnosis was left knee strain 
secondary to overuse.  However, another medical report also 
dated April 1984 reveals a diagnosis of probable 
chondromalacia.  In April 1988 the veteran injured his 
right knee.  He had complaints of pain and effusion.  The 
diagnosis was right knee sprain and he was treated with a 
knee brace.  A June 1993 treatment record reveals that the 
veteran re-injured his left knee, but no diagnosis was made.  
In May 1994 a separation examination of the veteran was 
conducted.  The examination report indicated that the 
veterans lower extremities were normal.  On the accompanying 
report of medical history the veteran reported his right knee 
sprain and the examining physician indicated knee sprain - 
healed.  

The veteran separated from active service in August 1994 and 
filed a claim for service connection which was received at 
the RO in September 1994.  The specifically indicated that 
his claim included a claim for right knee effusion.  In 
August 1995 a VA orthopedic examination of the veteran was 
conducted.  The veterans right knee was not examined.  
Rather, his left knee was examined.  X-ray examination of the 
left knee revealed no abnormalities.  Physical examination of 
the left knee also revealed absolutely no objective 
symptomatology.  However, the examining physician rendered a 
diagnosis of chronic capsulitis of the left knee.  Based 
on this medical evidence the RO granted service connection 
for capsulitis and chondromalacia of the left knee.  

The Board remanded the case in October 1997 for a VA 
examination of the veterans right knee.  In February 1998 
the VA examination was conducted.  The veteran complained of 
stiffness and pain in his right knee on walking long 
distances.  Physical examination revealed a full range of 
motion of the right knee and no indication of swelling or 
effusion.  However, patellar crepitus was elicited with 
patellofemoral grinding.  The diagnosis was mild 
chondromalacia patella.  
In June 1998 the RO continued to deny the veterans claim for 
service connection for a right knee disorder.

The veteran injured his right knee in service and filed a 
claim for a right knee disorder within a month of discharge.  
That knee was not examined, although the left knee was.  When 
the right knee was examined pursuant to the Board's remand 
there were objective findings of crepitus of the right knee.  
The Board is of the opinion that, had the veterans right 
knee been properly examined during the 1995 VA examination, 
objective evidence of crepitus would have been elicited at 
that time and a diagnosis of chondromalacia rendered.  There 
is doubt raised in the instant case and the Board must 
resolve the doubt in the veterans favor.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  


ORDER

Service connection for chondromalacia of the right knee is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
